Name: Commission Regulation (EEC) No 203/93 of 29 January 1993 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 22/116 Official Journal of the European Communities 30 . 1 . 93 COMMISSION REGULATION (EEC) No 203/93 of 29 January 1993 fixing the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals Q, as last amended by Regulation (EEC) No 1740/78 (8), provides that the levy thus determined, increased by the fixed component, is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above ;Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 14 (4) thereof, Whereas the fixed component of the levy is specified in Regulation (EEC) No 2744/75 ; on importation into Portugal of products listed in Annex XXIV to the Act of Accession an additional amount is added to the levy ; whereas these amounts were set by Commission Regula ­ tion (EEC) No 3808/90 ( ») ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States (10), extended by Regulation (EEC) No 444/92 ( »); Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 (1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice (5), as last amended by Regulation (EEC) No 1906/87 (6), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month preceding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importa ­ tion is calculated on the basis of the quantities of basic products considered to have been used in the manufac ­ ture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice Whereas Article 3 (4) of Council Regulation (EEC) No 3763/91 ( 12) allows that within the limit of an annual quantity of 8 000 tonnes, the levy shall not be applied to imports into the French department of Reunion of wheat bran falling within CN code 2302 30 from the African, Caribbean and Pacific (ACP) States ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (13) no levies shall apply on (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 73, 19 . 3 . 1992, p. 7. O OJ No L 281 , 1 . 11 . 1975, p . 65 . (4 OJ No L 182, 3 . 7. 1987, p. 49. 0 OJ No L 168, 25. 6. 1974, p. 7. (a) OJ No L 202, 26. 7. 1978, p . 8 . 0 OJ No L 366, 29 . 12. 1990, p. 1 . ("&gt;) OJ No L 84, 30 . 3. 1990, p . 85. (  &lt;) OJ No L 52, 27. 2. 1992, p. 7. H OJ No L 356, 24. 12. 1991 , p. 1 . H OJ No L 263, 19 . 9. 1991 , p. 1 . 30 . 1 . 93 Official Journal of the European Communities No L 22/117 imports of products originating in the overseas countries and territories ; within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 2727/75 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; ( Whereas Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies ' on certain agricultural products originating in developing coun ­ tries ('), as last amended by Regulation (EEC) No 1 509/92 (2), reduces by 50 % the levy or importation into the Community of products of CN code 1108 1300, within the limit of a fixed amount of 5 000 tonnes a year ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (,2) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 (13); Whereas Council Regulations (EEC) No 51 8/92 (3), (EEC) No 519/92 (4) and (EEC) No 520/92 0 of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 585/92 (% as amended by Regulation (EEC) No 955/92 Q, lays down detailed rules for applying the arrangements provided for in these agreements as regards cereals ; Whereas, in accordance with Article 18 (1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, HAS ADOPTED THIS REGULATION Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries (8), as last amended by Regulation (EEC) No 3909/92 (9), lay down the terms on which the import levy is limited to 6 % ad valorem ; Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto.Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (10), as amended by Regulation (EEC) No 222/88 .(") » stipulates that the treat ­ ment provided for glucose and glucose syrup falling Article 2') OJ No L 370, 31 . 12. 1990, p. 121 . 2) OJ No L 159, 12. 6 . 1992, p . 1 . 3) OJ No L 56, 29. 2. 1992, p . 3 . 4) OJ No L 56, 29. 2. 1992, p . 6 . 0 OJ No L 56, 29. 2. 1992, p . 9 . j OJ No L 62, 7. 3. 1992, p. 40 . Ã  OJ No L 102, 16. 4. 1992, p . 26. 8) OJ No L 43, 13. 2. 1987, p . 9 . 9) OJ No L 394, 31 . 12. 1992, p . 23. (10) OJ No L 281 , 1 . 11 . 1975, p . 20. H OJ No L 28 , 1 . 2. 1988, p. 1 . This Regulation shall enter into force on 1 February 1993. (,2) OJ No L 387, 31 . 12. 1992, p. 1 . H OJ No L 387, 31 . 12. 1992. No L 22/118 Official Journal of the European Communities 30 . 1 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1993 . For the Commission Rene STEICHEN Member of the , Commission ANNEX to the Commission Regulation of 29 January 1993 fixing the import levies on products processed from cereals and rice (ECU/tonne) Import levies (") CN code . Third countries ACF (other than ACP)f) 0714 10 10 (') 122,24 128,89 0714 10 91 125,87 0 0 125,87 0714 10 99 124,06 128,89 0714 90 11 125,87 0 0 125&gt;87 07149019 124,060 128,89 1102 20 10 243,11 249,15 1102 20 90 137,76 140,78 1102 30 00 154,12 157,14 110290 10 226,57 232,61 1102 90 30 207,23 213,27 1102 90 90 139,06 142,08 1103 12 00 207,23 213,27 1103 13 10 243,11 249,15 1103 1390 137,76 140,78 1103 14 00 154,12 157,14 1103 19 10 285,21 291,25 1103 1930 226,57 232,61 1103 19 90 139,06 142,08 110321 00 256,95 262,99 1103 29 10 285,21 291,25 1103 29 20 226,57 232,61 1103 29 30 207,23 213,27 1103 29 40 243,11 249,15 1103 29 50 154,12 157,14 1103 29 90 139,06 142,08 1104 11 10 128,39 131,41 1104 11 90 251,74 257,78 1104 12 10 117,43 120,45 1104 1290 230,26 236,30 1104 19 10 256,95 262,99 1104 19 30 285,21 291,25 1104 19 50 243,11 249,15 30. 1 . 93 Official Journal of the European Communities No L 22/119 (ECU/tonne) Import levies Q CN code A _p Third countries (other than ACP) (*) 1104 19 91 261,72 267,76 1104 1 9 99 245,39 251,43 1104 21 10 201,39 204,41 1104 21 30 201,39 204,41 1104 21 50 314,68 320,72 1104 21 90 128,39 131,41 1104 2210 10 (4) 117'43 120,45 1 104 22 10 90 0 207,23 210,25 1104 22 30 207,23 210,25 1104 22 50 184,21 187,23 1104 22 90 117,43 120,45 1104 23 10 216,10 219,12 1104 23 30 216,10 219,12 1104 23 90 137,76 140,78 110429 11 189,86 192,88 1104 29 15 210,74 213,76 1104 29 19 218,13 221,15 1104 29 31 228,40 231,42 1104 29 35 253,52 256,54 1104 29 39 218,13 221,15 1104 29 91 145,61 148,63 1104 29 95 161,62 164,64 1104 29 99 139,06 142,08 1104 30 10 107,06 113,10 1104 30 90 101,30 107,34 1106 20 10 122,24 (J) 128,89 1 106 20 90 213,82 0 238,00 110710 11 254,10 264,98 1107 10 19 189,86 200,74 1107 10 91 224,05 234,93 0 110710 99 167,41 178,29 (") 1107 20 00 195,10 205,98 0 1108 11 00 314,05 334,60 1108 1200 217,45 238,00 1108 13 00 217,45 238,00 0 1108 14 00 108,72 238,00 1108 19 10 221,01 251,84 1108 19 90 108,72 0 238,00 1109 00 00 571,00 752,34 1702 30 51 283,63 380,35 1702 30 59 217,45 283,94 1702 30 91 283,63 380,35 1702 30 99 217,45 283,94 1702 40 90 217,45 283,94 1702 90 50 217,45 283,94 1702 90 75 297,13 393,85 1702 90 79 206,64 273,13 No L 22/120 Official Journal of the European Communities 30 . 1 . 93 (ECU/tonne) Import levies f) CN code Arp Third countries (other than ACP) (*) 2106 90 55 217,45 283,94 2302 10 10 56,52 62,52 230210 90 121,10 127,10 2302 20 10 56,52 62,52 2302 20 90 121,10 127,10 2302 30 10 56,52 ( l0) 62,52 2302 30 90 121,10 H 127,10 2302 40 10 56,52 62,52 2302 40 90 121,10 127,10 2303 10 11 270,12 451,46 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. ( !) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . (4) Taric code : clipped oats. f) Taric code : CN code 11042210, other than 'clipped oats'. (6) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50% within the limit of a fixed quantity of 5 000 tonnes. f) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. (*) On importation into Portugal, the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90. f) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (' ») Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion . ('') Products falling within this code, imported from Poland, the Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation .